Case 0:20-cv-61274-AHS Document 14 Entered on FLSD Docket 10/29/2020 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.: 20-CV-61274-SINGHAL/Reid

  MARK MARAGH,

         Plaintiff,

  v.

  BROWARD SHERIFF’S OFFICE,

       Defendant.
  _______________________________________/

                      ORDER ADOPTING MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

         THIS CAUSE is before the Court on United States Magistrate Judge Lisette Reid’s

  Report and Recommendation (“R&R”) (DE [13]), issued on October 14, 2020. Therein,

  Magistrate Judge Reid considered Plaintiff’s Amended Complaint (DE [10]), filed on the

  same date as Plaintiff’s Motion for Leave to Proceed in forma pauperis (DE [11]), and in

  accordance with 28 U.S.C. § 1915 of the Prison Litigation Reform Act recommends this

  case be DISMISSED.

         Parties have fourteen days to file any objections to a magistrate judge’s factual

  findings. Fed. R. Civ. P. 72(b)(2); S.D. Fla. Mag. R. 4(b). Here, neither side filed any

  such objections. With no objections filed, the Court’s review of the R&R (DE [13]) is

  properly limited to a de novo review of only its legal conclusions.        See Certain

  Underwriters at Lloyd’s of London v. PharmaTech, LLC, 2019 WL 4673739, at *1 (M.D.

  Fla. Aug. 19, 2019) (“Legal conclusions are reviewed de novo, even in the absence of an

  objection.”).
Case 0:20-cv-61274-AHS Document 14 Entered on FLSD Docket 10/29/2020 Page 2 of 3




         The Court has reviewed the R&R (DE [13]), the entire file, and the record. The

  Court would note that (DE [10]) is Plaintiff’s Amended Complaint. Magistrate Judge Reid,

  in (DE [6]) not only ordered Plaintiff to amend his original complaint, but also gave as

  much guidance as possible to alert Plaintiff to the deficiencies of his pleading. There, the

  Magistrate Judge stated:

                The complaint appears to raise a claim of “negligence” under
                state law [ECF No. 1 at 5-7], but it does not identify defendants
                to support a finding for diversity jurisdiction under 28 U.S.C. §
                1332. To the extent Plaintiff means to raise a federal claim
                that arises under 28 U.S.C. § 1331 and, therefore, the
                Constitution, there are no allegations supporting one. See,
                e.g., Chandler v. Crosby, 379 F.3d 1278, 1289–90 (11th Cir.
                2004) (explaining negligence will not support a conditions of
                confinement claim).

                This is not an exhaustive list of the deficiencies observed in
                the complaint. Because this Court is not unsympathetic,
                Plaintiff may have one opportunity to rectify his complaint.
                Plaintiff is instructed to follow the directives and applicable
                rules articulated in this order if [he] still wishes to pursue this
                action.

  (Order to Am. (DE [6]), at 5–6).

         Unfortunately, as Magistrate Judge Reid then found in her R&R (DE [13]), “[t]he

  Amended Complaint fairs no better. [ECF No. 10]. Without a federal right implicated by

  Plaintiff’s allegations, Plaintiff failed to state a claim upon which relief can be granted to

  support this § 1983 action.” (R&R (DE [13]), at 4) (citations omitted). While Plaintiff may

  raise a constitutional claim in a future case, he must be acutely aware of any procedural

  bars or time limitations that might apply. Accordingly, it is hereby

         ORDERED AND ADJUDGED that the United States Magistrate Judge Reid’s

  Report and Recommendation (DE [13]) is AFFIRMED and ADOPTED. The Amended




                                                2
Case 0:20-cv-61274-AHS Document 14 Entered on FLSD Docket 10/29/2020 Page 3 of 3




  Complaint (DE [10]) is DISMISSED. The Clerk of Court is directed to CLOSE this case

  and DENY all pending motions as moot.

        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 29th day of

  October 2020.




  Copies furnished to counsel of record via CM/ECF




                                           3
